EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended Six Months Ended December31, December31, 2009 2008 2009 2008 Basic Earnings Per Share Net earnings (loss) $ 783,000 $ 303,000 $ 1,402,000 $ 521,000 Weighted-average Common Shares: Basic Shares Outstanding 7,842,000 7,659,000 7,784,000 7,651,000 Basic EarningsPer Share $ 0.10 $ 0.04 $ 0.18 $ 0.07 Diluted Earnings Per Share Net earnings $ 783,000 $ 303,000 $ 1,402,000 $ 521,000 Weighted-average Common Shares: Basic Shares Outstanding 7,842,000 7,659,000 7,784,000 7,651,000 Stock Options 23,000 33,000 31,000 48,000 Restricted Stock 93,000 270,000 111,000 286,000 Diluted Shares Outstanding 7,958,000 7,962,000 7,926,000 7,985,000 Diluted EarningsPer Share $ 0.10 $ 0.04 $ 0.18 $ 0.07
